DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
This action is response to the claims filed on January 21, 2020.  Claims 1 – 10 are presented for examination. 

Election/Restrictions
Applicant’s election without traverse of claims 1 - 10 in the reply filed on September 21, 2022 is acknowledged.  Claims 11 – 21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on September 21, 2022.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 24, 2021 is acknowledged and being considered by the examiner.

Priority
The applicant's claim for benefit of Provisional Patent Application Serial No. 62/794,273 filed January 18, 2019 has been received and acknowledged.

Claim Objections
Claim 5 is objected to because of the following informalities:  Claim 5 recites ”The computer-implemented method of claim 3, the identifying comprises…”.  It appears there is a typographical omission of “wherein”.  For the purpose of examination, claim 5 will be interpreted as “The computer-implemented method of claim 3, wherein the identifying comprises…”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 6 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 5 and 6 recite the limitation "the identifying comprises" in lines 1.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examination, claims 5 and 6 will be interpreted as reciting “the extracting comprises”. 
Claim 8 is rejected under 35 U.S.C. 112(b) because it depends from claim 6 and does not cure its deficiencies. 
Claim 8 recites the limitation "the first ecommerce system" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  Claim 8 is dependent upon claim 6, which is dependent upon claim 3, which is dependent upon claim 2, which depends on independent claim 1.  For the purpose of examination, claim 8 will be interpreted as depending upon claim 7 which provides antecedent basis for “the first ecommerce system” in lines 2 – 3 of “a first ecommerce system”.  
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 - 10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The claims are directed to systems and a method for recommending multi-modal itineraries.  Therefore, these claims are being interpreted as falling into one of the statutory categories.
Representative claim 1 recites limitations that are certain methods of organizing human activity for commercial interactions including agreements in the form of contracts, marketing or sales activities or behaviors, or business relations.  Claim 1 recites:
A computer-implemented method, comprising: 
acquiring tracking data pertaining to transactions of a user through an electronic communication network by user of a processor of a computing system, comprising: 
acquiring first tracking data pertaining to shipment of a first item associated with a first transaction, and 
acquiring second tracking data from a second carrier, the second tracking data pertaining to shipment of a second item associated with a second transaction; and 
transmitting a graphical user interface to a client computing device through the electronic communication network, the graphical user interface comprising: 
a map component configured to visually represent a geographical region, 
a first tracking user interface element disposed on the map component, the first tracking user interface element configured to visually represent the first tracking data, and 
a second tracking user interface element disposed on the map component, the second tracking user interface element configured to visually represent the second tracking data.
The limitations of the features emphasized above, is a process that, under its broadest reasonable interpretation, covers a commercial interaction for tracking a plurality of packages, which is an abstract idea because a commercial interaction falls into the enumerated grouping of certain methods of organizing human activity. See MPEP 2106.04(a)(2)(II).  The remaining claim features, limitations, and/or steps that are recited beyond the identified judicial exception are considered additional elements.  The additional elements are further evaluated in Step 2A prong 2 and Step 2B to determine if the judicial exception has been integrated into a practical application or amounts to significantly more than the judicial exception.  
The judicial exception is not integrated into a practical application.  The following additional elements are further analyzed in Step 2A prong 2: 
electronic communication network by user of a processor of a computing system; transmitting a graphical user interface to a client computing device through the electronic communication network, the graphical user interface comprising: a map component, a first tracking user interface, a second tracking user interface.
The additional elements amount to no more than generally linking the use of the judicial exception to a particular technological environment or field of use, such as tracking locations of shipments on a user interface.  Limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application.  See MPEP 2106.05(h).  The claim is directed to an abstract idea. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above in step 2A with respect to integration of the abstract idea into a practical application, the claims as a whole amount to no more than generally linking the use of a judicial exception to a particular technological environment or field of use. The same analysis applies here in step 2B and does not provide an inventive concept.  Limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application.  The claim is not patent eligible. 
Claims 2 – 10 are dependents of claim 1.  The dependent claims, when analyzed individually and in combination, are also held to be patent ineligible under 35 U.S.C. 101. The dependent claims fail to establish that the claims do not recite an abstract idea because the additional recited limitations of the dependent claims merely further narrow the abstract idea of the independent claims.  Claim 3 recites the additional element of one or more email systems.  Claim 7 recites the additional elements of a first ecommerce system.  Claim 8 recites the additional elements of a second ecommerce system.  The same analysis applies to the additional elements recited in the dependent claims.  Generally linking the use of the judicial exception to a particular technological environment or field of use, is not a practical application of the judicial exception and does not amount to significantly more than the judicial exception.  The remaining dependent claims recite no additional elements that would integrate the judicial exception into a practical application or amount to significantly more than the judicial exception.  The claims are not patent eligible.
	 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over US 20190213548 A1 to Bebout et al (hereafter Bebout) in view of US 20160335593 A1 to Clarke et al (hereafter Clarke). 

Claim 1. Bebout teaches the following limitations of claim 1, 
A computer-implemented method, comprising: ([0119] “methods described herein may be implemented in suitable software code that may reside within ROM”) 
acquiring tracking data pertaining to transactions of a user through an electronic communication network by user of a processor of a computing system, comprising: ([0020] “Shipping management system 120 may comprise one or more computer systems with central processing units executing instructions embodied on one or more computer readable media” [0021] “shipping management system 120 may include data store 122 operable to store obtained data 124 collected from carrier systems 150, shipping records 126, shipping event records 127, user account data 129 and other data.”  [0019] “Shipping management system 120 may also connect to various other external systems 180, such as e-commerce servers…”)
acquiring first tracking data pertaining to shipment of a first item associated with a first transaction, and ([0070] “tracking number”; [0071] “A shipping record may include, for example, the recipient name, address and other information. A shipping record may also include other information provided by the carrier or shipper for shipments including, for example estimated delivery dates, purchase order (PO) numbers, bill-of-lading (BOL) numbers or other information.”; [0083] “Carrier A shipping report files 210”; Table 4) 
acquiring second tracking data from a second carrier, the second tracking data pertaining to shipment of a second item associated with a second transaction; and ([0070] “tracking number”; [0071] “purchase order (PO) numbers”; [0083] “Carrier B shipping report files 214”)
transmitting a graphical user interface to a client computing device through the electronic communication network, ([0098] “client computer”; [0100] “FIG. 3 is a diagrammatic representation of one embodiment of an operator interface comprising a web page 300 displaying a unified view of shipments across carriers.”) the graphical user interface comprising: 

a first tracking user interface element ([0100] “unified shipment across carriers”; Fig. 3; The examiner notes tracking data for multiple tracking numbers and carriers are being displayed in Fig. 3 such as “Acme Freight” and “Parcel Express”)
a second tracking user interface element  ([0100] “unified shipment across carriers”; Fig. 3; The examiner notes tracking data for multiple tracking numbers and carriers are being displayed in Fig. 3 such as “Acme Freight” and “Parcel Express”)

Bebout does not teach:
the graphical user interface comprising:
a map component configured to visually represent a geographical region,
a first tracking user interface element disposed on the map component, the first tracking user interface element configured to visually represent the first tracking data, and
a second tracking user interface element disposed on the map component, the second tracking user interface element configured to visually represent the second tracking data.	

However, Clarke teaches
the graphical user interface (el. 900 of Fig. 9) comprising:
a map component configured to visually represent a geographical region, (FIG. 9 and [0063] “shipper-view UI 900 that maps each in-route, recently completed, and scheduled shipments associated with that registered shipper”)
a first tracking user interface element disposed on the map component, the first tracking user interface element configured to visually represent the first tracking data (FIG. 9 and el. 1070 in Fig. 10B; and [0063] “a shipper-view UI 900 that maps each in-route, recently completed, and scheduled shipments associated with that registered shipper”; Examiner notes as illustrated in Fig. 10 each shipment in Fig. 9 can be performed by a different carrier.)
a second tracking user interface element disposed on the map component (FIG. 9 and el. 1070 in Fig. 10B; and [0063] “a shipper-view UI 900 that maps each in-route, recently completed, and scheduled shipments associated with that registered shipper”; Examiner notes as illustrated in Fig. 10 each shipment in Fig. 9 can be performed by a different carrier.)
This technique of Clarke is applicable to the method of Bebout as they both share characteristics and capabilities, namely, they are directed to tracking multiple shipments. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the graphical user interface displaying tracking information for multiple packages of Bebout to include a map view tracking locations of multiple shipments as taught by Clarke. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Bebout in order to allow a registered user to track multiple packages associated with that user on a single map interface (see paragraph [0063] of Clarke).

Claim 2. Bebout, in view of Clarke, teaches the computer-implemented method of claim 1.  Bebout further teaches, 
wherein acquiring the first tracking data comprises: 
retrieving transaction data through the electronic communication network, comprising: obtaining first transaction data pertaining to the first transaction, and ([0023] “Shipping management system 120 utilizes interfaces 132 configured to, for example, receive and respond to queries from users at shipper computer systems 110 or recipient computer systems 112, interface with carrier computer systems 150, and interface with other external systems 180, obtain data from or provide data obtained, or determined, by shipping management system 120 to any of shipper computer systems 110, recipient computer systems 112, carrier computer systems 150 and other external system 180.”  See also [0025] “…receive and process order-level information from shippers…”)
obtaining second transaction data pertaining to the second transaction; ([0023] “Shipping management system 120 utilizes interfaces 132 configured to, for example, receive and respond to queries from users at shipper computer systems 110 or recipient computer systems 112, interface with carrier computer systems 150, and interface with other external systems 180, obtain data from or provide data obtained, or determined, by shipping management system 120 to any of shipper computer systems 110, recipient computer systems 112, carrier computer systems 150 and other external system 180.” See also [0025] “…receive and process order-level information from shippers…”)
extracting shipment data from the retrieved transaction data; and ([0032 “An ingest module 134 may be configured to request, receive and or access shipment report files from a carrier and process the shipment report files according to the defined format to extract shipment data.”)
using the shipment data to acquire the tracking data from one or more carriers through the network. ([0033] “…shipment report files include additional shipment information including, in some cases, shipment status information.”  [0034] “…an ingest module 134 may be programmed to make calls to the API 151 to collect tracking data related to shipments by that carrier.”)

Claim 9. Bebout, in view of Clarke, teaches the computer-implemented method of claim 2.  Bebout further teaches,
wherein retrieving the transaction data comprises prompting the user to provide information pertaining to one or more of the first transaction and the second transaction. (Bebout [0080 “users will make the shipping management system aware of shipments by entering, through a user dashboard, tracking numbers or other information corresponding to shipments executed through carrier systems 150.”)


Claims 3 – 6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over US 20190213548 A1 to Bebout, in view of US 20160335593 A1 to Clarke, and further in view of US 20130024525 A1 to Brady et al (hereafter Brady). 

Claim 3. Bebout, in view of Clarke, teaches the computer-implemented method of claim 2.  Bebout does not teach the following limitations, however, Brady teaches, 
wherein retrieving the transaction data comprises: retrieving email messages associated with the user from one or more email systems; and (Brady [0037] “…aggregation server 310 identifies the order confirmation email messages and the shipping confirmation email messages received in the user's email mailbox and parses them to extract the order information and the shipping information contained therein.)
extracting the transaction data from the retrieved email messages. (Brady [0037] “…aggregation server 310 identifies the order confirmation email messages and the shipping confirmation email messages received in the user's email mailbox and parses them to extract the order information and the shipping information contained therein.)
This technique of Brady is applicable to the method/system of Bebout as they both share characteristics and capabilities, namely, they are directed to techniques for extracting shipment data. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the retrieving of transaction data of Bebout to include retrieving and extracting data from email messages as taught by Brady. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Bebout in order to make it easier for a user to review product orders (see paragraph [0035] of Brady).
 
Claim 4. Bebout, in view of Clarke and further in view of Brady, teaches the computer-implemented method of claim 3.  Bebout does not teach the following limitations, however, Brady teaches,
wherein retrieving the transaction data further comprises parsing the retrieved email messages. (Brady [0037] “…aggregation server 310 identifies the order confirmation email messages and the shipping confirmation email messages received in the user's email mailbox and parses them to extract the order information and the shipping information contained therein.)
The motivation to combine the teachings of Brady with the teachings of Bebout would persist from claim 3. 

Claim 5. Bebout, in view of Clarke and further in view of Brady, teaches the computer-implemented method of claim 3.  Bebout does not teach the following limitations, however, Brady teaches,
the identifying comprises evaluating one or more rules, comprising one or more of text matching rules, sender rules, subject rules, and content rules. (Brady [0054] “…each word in the email message body is matched against a set of rules. If the rules are met, the piece of text matching the set of rules is returned. For example, shipping companies frequently use a 21 digit tracking number beginning with "1Z" or "91", Aggregation server 310 can scan an entire email message body to find a 21 digit number with "1Z" or "91" as the first 2 digits.”)
The motivation to combine the teachings of Brady with the teachings of Bebout would persist from claim 3. 

Claim 6. Bebout, in view of Clarke and further in view of Brady, teaches the computer-implemented method of claim 3.  Bebout further teaches,
wherein the identifying comprises applying one or more classifiers to the retrieved email messages, comprising one or more of a machine learning classifier, a Bayesian classifier, and an artificial neural network. (Bebout [0088] “…machine learning or trained computers can be used to analyze and interpret the text in messages.”)
The motivation to combine the teachings of Brady with the teachings of Bebout would persist from claim 3. 

Claim 10. Bebout, in view of Clarke, teaches the computer-implemented method of claim 2.  Regarding the following limitation, 
wherein retrieving the transaction data comprises prompting the user to configure the first ecommerce system to provide information pertaining to transactions involving the user to the computing system. 
Bebout teaches, see [0072], “Further, shipping records can be associated with specific account holders (e.g., shippers or other entities) of the shipping management system 120. For example, data store 122 may store account holder records for each account holder that indicate the shipments associated with that account holder. In another embodiment, a shipping record may indicate the account holder with which it is associated. Thus, a particular user will only be able to access the shipping records associated with the account holder for which the user has access.”
To the extent Bebout doesn’t explicitly teach the limitation as claimed, Brady teaches, [0073] “In step 803, augmentation and aggregation server 710 obtains user sign-in information (e.g., a user identification and a password) to access shipping information for the ordered product on the website for the online merchant. The user identification and password can be obtained directly from the user by sending a request from augmentation and aggregation server 710 through network 102 to user computing device 101.”  [0074] “In step 805, augmentation and aggregation server 710 uses the obtained user sign-in information to sign into the user's account for online merchant 104 and perform the equivalent of the user manually accessing a merchant webpage containing the shipping information.” [0075] “In step 807, augmentation and aggregation server 710 stores the Obtained shipping information in the previously created database record for the product in database 311.”
The motivation to combine the teachings of Brady with the teachings of Bebout would persist from claim 3. Furthermore, it provides users comfort and ability to control who has access to what and for how long (see paragraph [0044] of Brady). 


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over US 20190213548 A1 to Bebout, in view of US 20160335593 A1 to Clarke, and further in view US 20170103387 A1 to Weber (hereafter Weber). 

Claim 7. Bebout, in view of Clarke, teaches the computer-implemented method of claim 2.  Regarding the following limitation, 
wherein retrieving the transaction data comprises obtaining information pertaining to the first transaction from a first ecommerce system. 
Bebout teaches, see [0019],  “Shipping management system 120 may also connect to various other external systems 180, such as e-commerce servers”).  
To the extent that Bebout doesn’t explicitly teach obtaining information pertaining to the first transaction from a first ecommerce system, Weber teaches, [0027] “there may be different types of transaction data including e-commerce transaction data”, and [0028] “Furthermore, in some embodiments, multiple types and instances of transaction data may be received and processed. For example, “first transaction data” and “second transaction data” may include separate transaction data that is generated by transactions that are separated by time, merchant, merchant location, consumer location, transaction type, or any other variable that would cause transaction data associated with a single consumer account to be separated into two different messages or pieces of data.”


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over US 20190213548 A1 to Bebout, in view of US 20160335593 A1 to Clarke, further in view of US 20130024525 A1 to Brady, and further in view US 20170103387 A1 to Weber. 

Claim 8. Bebout, in view of Clarke and further in view of Brady, teaches the computer-implemented method of claim 6, 
wherein retrieving the transaction data further comprises obtaining information pertaining to the second transaction from a second ecommerce system different from the first ecommerce system. (Weber [0028] “Furthermore, in some embodiments, multiple types and instances of transaction data may be received and processed. For example, “first transaction data” and “second transaction data” may include separate transaction data that is generated by transactions that are separated by time, merchant, merchant location, consumer location, transaction type, or any other variable that would cause transaction data associated with a single consumer account to be separated into two different messages or pieces of data.”)
This technique of Weber is applicable to the method/system of Bebout as they both share characteristics and capabilities, namely, they are directed to processing information related to online purchases. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the retrieving of transaction data of Bebout to include retrieving data from a different ecommerce system as taught by Weber. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Bebout in order to provide a more complete record of consumer behavior across multiple channels (see paragraph [0023] of Weber).
 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US 20180165635 A1 to Modica et al teach systems and methods for tracking a plurality of shipments across a plurality of carriers and a user interface for viewing tracking information of the shipments. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARTER P BROCKMAN whose telephone number is (571)270-3404. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on 571-270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CARTER P BROCKMAN/Examiner, Art Unit 3628                                                                                                                                                                                                        

/RESHA DESAI/Supervisory Patent Examiner, Art Unit 3628